 UNITED PRINTING AND STATIONERY CO.165James Biondo,d/b/a United Printing and StationeryCo.andSt. Louis Printing Pressmen and Assistants'Union Local No. 6, Incorporated.Case 14-CA-6202January 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 13, 1971, Trial Examiner John M. Dyerissued the attached Decision in this proceeding. There-after,General Counsel filed exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings,' and conclusions2 and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be, and it hereby is, dismissed in its entirety.The General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrulea Trial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the resolu-tions wereincorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd188 F 2d 362 (C A 3) We have carefully examined the record and find nobasis for reversing his findingsAs we agree that Respondent's discharge of Praprotnik was not unlaw-ful,we find it unnecessary to consider or to pass upon the Trial Examiner'sfurther finding that Respondent made a proper offer of reinstatement onJune 3from James Biondo acknowledging receipt of the charge onApril 19 and that he was the sole proprietor of Respondent.Biondo claimed he was not engaged in commerce under theBoard's standards and admitted he had discharged LouisPraprotnik but denied he had violated the Act. An amend-ment to the complaint detailing further commerce allegationswas allowed at the beginning of the hearing which was heldon July 12 and 13 in St. Louis, Missouri, at which time allparties were afforded full opportunity to appear, to examineand cross-examine witnesses, and to argue orally. Respond-ent and General Counsel have filed briefs which have beencarefully considered.During the hearing Mr. Biondo conceded that his Com-pany had performed services for customers who were en-gaged in interstate commerce within the Board's definitionand that the value of the services to those customers exceeded$50,000 in the previous year. He also conceded that he hadshipped goods directly out of the State valued in excess of athousand dollars. However, Mr. Biondo felt that the Boardshould not exercise its jurisdiction since he had not receivedthe money for which those billings had been issued and underthe state law of Missouri he was not considered a wholesalemerchant but was a retail merchant, and had to collect retailsales tax for his sales. He urged the Board to reconsider itsstandards in the light of his business.The principal issue in this case is whether or not LouisPraprotnik was discharged because Respondent knew or felthe was engaged in union activity and sought to bring a unioninto Respondent's plant. Resolution of this question accord-ing to General Counsel depends on the timing of events andon crediting Edwin Koeninger whose testimony would ap-pear to supply the elements of knowledge and cause for thealleged violation.In deciding this case I have not credited Koeninger, havingconcluded that his testimony was either taken out of thecontext in which some remarks were made by Biondo or thatKoeninger's testimony was fabricated. I found Biondo to bea most credible witness and have concluded that Biondodecided to discharge Praprotnik before the Union came intothe picture and that the discharge was unrelated to any unionactivities on Praprotnik's part. Therefore, I will recommendthat the complaint be dismissed in its entirety.On the entire record in this case including my evaluationof the reliability of the witnesses based on some self-contra-dictary testimony from General Counsel's witnesses and ondemeanor I make the following:FINDINGS OF FACTTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner: On April 19, 1971,' theSt. Louis Printing Pressmen and Assistants' Union Local No.6, Incorporated, herein called the Union, filed the charge inthe abovecase allegingthat United Punting and StationeryCo., which is wholly owned by James Biondo as an individualproprietorship, herein called Respondent, the Company, orthe shop, violated Section8(a)(1) and(3) of the Act by dis-charging Louis Praprotnik on April 16, and thereafter refus-ing to reinstate him. The Director of Region 14 issued acomplaint on June11, alleging,inter alia,as the sole violationof the Act that Respondent had discharged Praprotnik onApril 16 and refused to reinstate him because he had joinedor assisted the Union or engaged in activities on behalf of theUnion. On June 21 the Region received a handwritten replyUnless otherwisestated all datesherein occurred in 1971ITHE BUSINESS OF RESPONDENT AND LABORORGANIZATION INVOLVEDJames Biondo is the sole proprietor of United Printing andStationery Company which is a printshop operating in St.Louis County, Missouri. During the past year Respondent,on a wholesale basis, provided services or sold goods valuedin excess of $50,000 to customers located in the State ofMissouri, which customers in turn purchased or receivedgoods valued in excess of $50,000 directly from points locatedoutside the State and/or directly shipped or sold products toor performed services valued in excess of $50,000 for custom-ers located in States other than the State of Missouri. Re-spondent also performed services directly for customerslocated outside the State of Missouri which services werevalued in excess of a thousand dollars.On the basis of the stipulated facts, I find that Respondentisengaged in interstate commerce within the meaning ofSection 2(6) and (7) of the Act.195 NLRB No. 4 166DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent admitted during the proceeding, and I find,that the Union herein is a labor organization within themeaningof Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Undisputed FactsJames Biondo has operated a small printshop for a numberof years, specializing in large volume, low cost items. Al-though a number of union members have worked at Respond-ent at various times, no attempt was made to organize Re-spondent until shortly before Praprotnik's discharge.Louis Praprotnik began working for Biondo while in highschool and learned his letterpress trade from him. AltogetherPraprotnik worked some 8 or 9 years for Biondo, leaving hisemploy on at least two occasions to work at other printshopsand returning to Biondo. In 1968 Biondo entered into a part-nership arrangement with Praprotnik and another employee,Ed Dankenbrink. The arrangement was that each would havea third of the business and they drew salaries against theanticipated profits. At the end of the year after splitting thebalance of the income, both Dankenbrink and Praprotnikwere unhappy with the amount they received, and the agree-ment was terminated. Biondo continued to try to sell thebusiness and in 1970 or 1971 entered into an agreement withJerry Fehling whereby Fehling would act as a manager at theshop and would acquire a percentage of the business yearlyand ultimately would be the owner. Around March 1971,Praprotnik gave Biondo a 2-week notice stating that he andhis father were going to buy a paper route and he was goingto sell his home and move away. For some reason unex-plained during this hearing, this undertaking failed and Pra-protnik approached Biondo and Fehling asking if he could beretained. Fehling or Biondo told him they were having a hardtime getting a replacement and would be happy for him tocontinue.Biondo testified and Fehling confirmed that over the past2 years Biondo drew no salary from the business and in facthad put over $20,000 into the business to keep it operating,with the last $10,000 having been added in March. Biondotestified that they were giving the business until August to seewhether things picked up, stating that they might have toclose down. As to the status of the business, Biondo said itwould be successful if a number of small firms which owedRespondent large sums of money paid their bills, but withoutreceipt of such sums, the business had been and continued tobe in a poor fiscal condition.Praprotnik ran letterpress printing machines and was una-ble to run offset printing machines or the camera. Since letter-press produces up to 1,500 copies an hour while an offsetpress may produce 7,200 copies, Biondo and Fehling wereboth eager to switch to offset printing in order to increasetheir volume, and accordingly they installed new equipmentin the press department to that end.Prior to Praprotnik's discharge Respondent hired Ed Mor-riswho was supposedly able to do both offset and letterpresswork. This individual had been involved in a serious automo-bile accident and was in desperate financial circumstanceswhen he was hired. Biondo testified that he wrote a rate of$4 per hour on this individual's employment record but sincehe worked overtime and cut short his lunch hour, etc., Morriswas actually receiving about $3 an hour. Besides other inju-ries he also suffered an eye injury, which was unknown toBiondo. The offset work he produced resulted in greatamounts of spoilage so that it became necessary to let him go.Itwas the wage rate on the employment record supposedlypaid Morris that sparked the union movement between Pra-protnik and another employee Don Deuschle.B.General Counsel's Case and Respondent's DefenseGeneral Counsel's case rests mainly on timing, inferences,and Koeninger's testimony to supply proof of motive.1.As backgroundand assome proofof animus,GeneralCounsel offered testimony by Louis Praprotnik that some-timesaround 1965 Biondo told him he didn't like unionsbecause where they had a union the company had to chargehigher prices and many companies had to go out of businessbecause of that, and that he would rather work without aunion and charge a lower price on jobsand get a biggervolume of work. Praprotnik recalled no other statementsconcerning unions made by Biondo.Donald Deuschle testified that sometime in early 1970 dur-ing a conversation betweenBiondo'smother,Biondo, andhimself, Biondo stated that a union would onlybog thingsdown and he didn't want one in the shop.Around May 1970 thesame peoplewere talking about anewspaper article concerning a truckdriver who had beensuspended from a company which was sure he had beenstealing, and according to the story the company was forced-by the union-to rehire him. Deuschle reported thatBiondo said he would lock his doors before he would allowthat union to come into his shop.Both Biondo and Fehling said that through the years therewas a lot of talk concerning unions and what theunion wagescale did to employers, forcing some to go out ofbusiness. Inat least one such conversation Praprotnik said that althoughhe could make more money under a union, he would rathernot be in a union shop since once dues were deducted the paywould be about the same and he was happy working withBiondo.All who testified agreed that Biondo was a very easy bosssince he allowed his employees to set their own hours, did notget mad and bawl employees out though he had provocation,accepted their word that they had worked a certain numberof hours, and allowed time off whenever they needed it. Thefact that he ran the shop that way and that employees werenot laid off or madeto misspaycheckswas discussed whenthe employees were talking about the relative advantages ordisadvantages of working in a union shop.The statements which were offered to show Biondo's al-leged animustoward the Union were remote but might indi-cate a general attitude that he felt his Company in its particu-lar business of low rate, high volume printing would do betterwithout aunion, since if it was facedwith paying a unionscale, itmight be forced out of a low ratebusiness.Biondo'sactions in hiring union members and keeping the fact thatthey were employed by a nonunion shop hidden from theUnion, would indicate that Biondo's sympathies were withthe employees who needed work, rather thanbeing against aunion. This is borne out byBiondo's testimony that he gotone of his employees a better-paying job in a union shopthrough a friend who owned the shop.2.General Counsel believes Respondent did not intend tofire Praprotnik and points to the fact that Jerry Fehling men-tioned a bonus plan on Thursday, April 8, and then discussedthe plan further with Praprotnik on Tuesday, April 13. Pra-protnik testified that Fehling told him to think about it fora while and asked if he intended to change his job, becauseif they started on a bonus plan he wouldn't want Praprotnikto be leaving.There was testimony that for several months both Fehlingand some of the office employees,as well as somecustomers,urged Biondo to discharge Louis Praprotnik. Praprotnik ap-peared to Biondo and others to be unhappy and he admittedthat he was unhappy working with the Company after hisplan to buy a paper route fell through. UNITED PRINTINGAND STATIONERY CO.Biondo and Fehling had agreed that there must be achangeover to offset printing for the business to stay afloat.Praprotmk knew nothing about running offset and could onlybe used on letterpress equipment. The bonus plan offered toPraprotnik provided a bonus on only some smaller items andoffered him some help with loading and unloading thepresses. There was to be no bonus standard items which ranon the letterpress. According to Fehling and Biondo, Pra-protnik was running the large volume orders and allowing thesmall volume orders to wait, to the consternation and com-plaints of various customers. Because of this situation thebonus offer was only for the low volume items, which natu-rally require more work since the type would have to bechanged more frequently. This was one of the reasons Pra-protnik was offered help in loading and unloading the presses,so that he could concentrate on keeping the machines run-ning.During cross-examination Praprotnik admitted he toldFehling that he wasn't happy with the proposed bonus planand did not think much of it. There is some discrepancy asto whether this plan was offered on April 8 or 13, but it seemsclear that the outline of it was discussed on April 8 with someadded details on the 13th.3.Ed Morris was hired to assist in the offset work about2 weeks before Praprotnik was discharged. Moms was to runthe offset press, the camera, and be available for some letter-press work on a part-time basis. Fehling told Deuschle not toreveal how much he wasmaking asMorris was coming in ata considerably lower rate. When, on that Friday, the pay-checks for the first time were sealed in envelopes, Deuschleand Praprotnik became suspicious that the new man mightbe receiving a higher rate. On the following Monday. April12, when he came to work, Praprotnik opened the Company'sfiles and found that the pay records indicated Morris wasbeing paid $4 an hour. When he mentioned the sealed payenvelopes to Fehling, Praprotnik was told that was none ofhis business and after some further words, Fehling said therewould be some changes made around there.On Tuesday Praprotnik told Deuschle about Morris' rateand Deuschle became angry since he was getting $3.40 anhour. Deuschle and Praprotnik discussed forming a unionand Deuschle at lunchtime made a telephone contact withUnionBusinessAgent Vohsen, who gave him some informa-tion about starting an organization. Deuschle and Praprotnikdiscussed it again and Praprotnik called Vohsen and set upa meeting at his home for Wednesday evening, April 14. Themeeting wasattended by Vohsen, Deuschle, Praprotnik, andtheir wives and union authorization cards were distributed.On Thursday, April 15, Praprotnik talked to a third em-ployee, Noel Tomlin, and Tomlin signed a union card. Thethree cards were mailed to Vohsen late that day.Paychecks were usually passed out on Friday before themen quit work. On Friday, April 16, the checks were notpassed out and after finishing work Praprotnik went to theoffice. Biondo told him that the letterpress department wasnot making any money and they were going to try to use theoffset and eliminate the letterpress. Biondo said that Fehlinghad offered Praprotnik a bonus plan and Praprotnik didn'tseem to like it. Praprotnik admitted that he wasn't crazyabout the plan. Biondo repeated that the Company wasn'tmaking any money and they were going to have to switchover, and Praprotnik said it was a good thing it was happen-ing now because his wife was working and he really didn'tneed the money and he would have time to look for anotherjob. Biondo said he knew that, and that if Praprotnik hadbeen hurting because of the loss of the job he wouldn't havefired him. Praprotnik was given an extra week's pay plussome vacation pay.167Biondo testified that Praprotnik was then "moonlighting"at a union shop and knowing that Praprotnik's financial con-dition and job prospects were good, he let him go. Biondo saidhe had been advised that Praprotnik was seeking a full-timejob at this union shop. It was Respondent's plan to switchover to offset and use a part-time man on letterpress to com-plete the letterpress orders and take care of any other letter-press work.4.Biondo maintained as did Fehling that neither of themknew that Praprotnik had anything to do with the Union orwas interested in organizing a union at the time he was dis-charged.General Counsel claims that Biondo must have learnedabout Praprotnik's union activities on Thursday, April 15.Biondo admitted that employee Noel Tomlin told him Pra-protnik had handed out some cards and talked about a unionand that he had signed a card for Praprotnik. As to when thisconversation took place, Biondo first testified that it wasprobably Thursday, Friday, or Saturday of that week. It wasestablished through Respondent's payroll that Tomlin didnot work on Saturday. After searching his memory, Biondotestified the conversation occurred after Praprotnik had beendischarged, since Tomlin mentioned the previous day's unionactivity of Praprotnik after Biondo told Tomlin he had letPraprotnik go.The General Counsel urges that I find this conversationtook place on Thursday, April 15, but there is no basis onwhich to make such a finding. Despite repeated questions bythe General Counsel, Biondo maintained this conversationwith Tomlin took place on Friday, April 16, and I find thatitdid.With this resolution of the testimony there is no evi-dence that Biondo knew of Praprotnik's union activities ofthe previous days at the time Biondo discharged Praprotnik.5.General Counsel additionally urges as evidence that thedischarge was illegal the fact that Biondo placed an ad in alocal St. Louis paper for Sunday, April 18, and Monday,April 19, seeking full- or part-time help in running letterpressequipment. Biondo testified that when he called the newspa-per to place the ad, he told the ad taker he wanted part-timehelp to run this equipment. The ad taker told him he wouldget a much better response, since there was a lot of "moon-lighting" in the area, if he advertised for full- or part-time. Hetook the ad taker's advice and placed the ad that way and gota big response, but was hiring for only part-time on theletterpresses since they were switching to offset.Biondo hired Edwin Koeninger on Friday, April 23, afterinterviewing him the day before. Koeninger had been out ofwork for some 9 weeks at that time and was about to havehis car repossessed. After learning how hard pressed Koen-inger was, Biondo said he would see what work he could findfor him to do, including using his car for deliveries. Fehlingreminded Biondo that if an employee used his car for deliver-ieshe might have problems with insurance, so Biondodropped that idea, and said he would try to find enoughhandfeed work to keep Koeninger busy and help him out.Biondo found some work and went out and solicited otherletterpress work in order to give Koeninger a job.Koeninger testified on direct examination that after seeingthe advertisement in the paper he applied for work and spoketo Biondo about 10:30 one morning, but was unsure of thedate. Biondo asked what experience and training he had, andKoeninger said he had run a letterpress, set type, and hadoffset experience. Biondo said that was good and asked whatsort of salary he expected. Koeninger said he had onlyworked for union scale which was $5.10 at his last employer.Biondo said he could not afford that much since his priceswere low. Koeninger said he would settle for anything hecould get, since he had been out of work for 9 weeks. Accord- 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to Koeninger, Biondo said he previously had an employeenamed Lou who worked there 9 years, and they let him gobecause he wanted to go Union.Koeninger said that 4 to 6 weeks later when he quit, JerryFehling tried to talk him into staying and he explained he wasworking two jobs and it was getting rough. According toKoeninger, Fehling, "told me about this Lou had sent somepapers around, papers or cards, whatever, for the other mem-bers that had worked there in the pressroom to fill out to gounion and they had let him go then because of that."During cross-examination Koeninger agreed that when hefirst talked to Biondo, Biondo said he would like to help himout of his financial situation and would try to find enoughwork for him to do, but that they didn't want Koeninger asa union man to get in trouble with the Union, since they hada problem with Lou, in that Respondent had been served withpapers about Lou and the Union.Biondo testified that when Koeninger mentioned as a un-ion man he had been making over $5 an hour, he told Koen-inger there was no possible way he could reach that figurewith them. He said he was having a problem with a unionright then, and had just been served with some papers whichsaid that he had fired Lou Praprotnik because of the Unionand he didn't want Koeninger to get into any trouble becauseof this.Koeninger insisted that he wouldn't get into anytrouble because he couldn't even find a job. Biondo said hewould protect Koeningeranywayhe could, but he didn't haveenough work for him right then, but would try to get enoughletterpress or hand-feed work for Koeninger. Biondo specifi-cally denied that he ever told Koeninger he let Praprotnik gobecause of the Union and insisted he told Koeninger he didn'twant Koeninger to get in trouble with the Union since theUnion had filed charges against Respondent.Fehling specifically denied ever telling Koeninger anythingabout Lou Praprotnik. Fehling testified that Koeninger washired on a day-to-day basis to give him work because Koen-inger was hired in a bad financial trouble and that'Koeningerworked there until he got himself out of trouble and gotanother job. He stated that Koeninger stopped him as he wasgoing to lunch one day and told him he was leaving, and heasked Koeninger if he would still work part time and whenKoeninger said no they parted amicably. Koeninger did notcome back and finish the week as he had promised and Re-spondent had to mail Koeninger his paycheck.Ido not credit Koeninger's direct testimony concerningthe alleged statement by Biondo and Fehling. Koeninger'stestimony on cross-examination conforms more with Bion-do's version of the conversation. Biondo was explaining toKoeninger that he didn't want Koeninger to get in troublewith the Union since the Union had just filed a charge againsthim. I credit Fehling's denial of the remarks attributed to himbyKoeninger.Koeninger's direct testimony concerningBiondo was clearly out of context. It seems too much of acoincidence that the two alleged "motive statements" comefrom one individual who engaged in two converstationswhich have little relation to the alleged statements.6.General Counsel takes the position that it is not impor-tant whether the Company knew of Deuschle's union activi-ties when Fehling gave Deuschle a raise on Friday, April 16,but that the Company was soothing Deuschle with a raise anda promise of a bigger raise in the future. However, GeneralCounsel's statement is based on an assumption that Respond-ent knew of the union activities at Respondent when the raisewas offered. It is clear from the testimony that it was not untilafter Praprotnik's discharge and Deuschle's raise on Fridaythat Biondo first learned from Tomlin that there had beensome unionactivity in the plant during that week. The in-nuendos suggested by General Counsel are not warranted. Itseems evident that Fehling was genuinely interested in keep-ing Deuschle as the offset man and was offering him futureraises when Deuschle's baby was due as inducements to keephim at Respondent.7.A question arose during the trial as to whether Respond-ent made an offer of reinstatement to Praprotnik. GeneralCounsel maintained that no proper offer was made. Accord-ing to Praprotnik, Biondo called him about June 3 and saidhe had heard Praprotnik was working at Universal PrintingCompany and he didn't know how much Praprotnik wasmaking and then, "he asked me if I wanted by job back, andI told him, I said I have to go along with what they say. Q.What who says? A. What theunion says."Biondo testified that sometime after receiving the charge,he had received something from the NLRB telling him thathe had to offer a fob to Praprotnik. He then phoned Praprot-nik and told him he had gotten a letter which said for himto offer Praprotnik his job back. He asked Praprotnik if hewanted to come back and Praprotnik said he could not an-swer until he had talked to the Union. Biondo told Praprotnikto let him know. Praprotnik never responded to the offer, atleast up until the date of the hearing.If my decision to dismiss the complaint were to be reversed,Iwould find that a proper job offer was made by Biondo andthat by not responding to the offer within a reasonable time,Praprotnik declined the offer and that the backpay periodshould be so limited.C. SummaryIt seems evident that several misunderstandings arose be-tween the employees and Respondent which might have beeneradicated by forthright discussions, but unfortunately theydid not occur.General Counsel's "animus inferences" are based on some-what antiquated statements which again appear to be takenout of context. One of Biondo's remarks concerning unionsbore primarily on labor wage scales which he felt would beincompatible with the rates he was charging customers. Hisother remark indicated opposition to a union assertedly mak-ing an employer rehire an employee whom the employer hadreason to believe was dishonest.The evidence also demonstrates that Biondo did not getcompletely out of the letterpress business because he hadintended to keep enough work for a part-time employee andbecause of the amount of work orders for letterpress he hadsolicited in order to give Koeninger a job. This does notnegative Respondent's intent to switch over to offset. Thepresent employees do both offset and letterpress work, a capa-bility Praprotnik did not have.In summary, General Counsel's case is based on timing,Koeninger's discredited testimony, antiquated, out-of-con-text, animus testimony and a number of inferences. With thecredited testimony of Biondo and Fehling, the complaintcannot stand.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of'the Act,I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.